Defendant, charged with procuring a female inmate for a house of prostitution (3 Comp. Laws 1929, § 16862), was convicted and sentenced, and has appealed.
The evidence is that the female came to defendant's house and was taken in by defendant and there remained. *Page 119 
The word procure, as used in the statute, means to acquire or to get. The female here was procured or acquired or gotten within the meaning of the statute. To show the procuring the female as an "inmate for a house of prostitution," evidence was properly received of arrest and conviction of a prostitute from the house (50 C. J. p. 813), and that a female inmate committed an act of prostitution in the house.
To show such conviction of a prostitute on June 22, 1931, the justice of the peace was called, on October 20, 1931, and testified and produced his docket, and it appeared that the entries (3 Comp. Laws 1929, §§ 17427, 16273) had not been made, rather that the minutes of the judgment and conviction, etc., had been written on a blank space on the face of the complaint and over the justice's signature on the complaint. There is no explanation of the justice's failure to write up his docket from the memorandum made and the papers filed during the period of nearly four months. There is no dispute of the fact of conviction and judgment as stated. Proceedings before a justice may be proved by his oath. 3 Comp. Laws 1929, § 14185.
The statute as to docket entries is directory, merely (Hickey v. Hinsdale, 8 Mich. 267 [77 Am. Dec. 450]), under which case we hold no error in permitting proof of judgment by oath of the justice, who produced his minutes of the trial, which were as full and complete as the entries on the docket were required to be. Saunders v. Tioga Manfg. Co., 27 Mich. 520
. A case for the jury was made under the statute.
In his charge the trial judge said:
"There are certain items before you in the proofs that tend to indicate the guilt of this woman, and it *Page 120 
is for you to take all this testimony and determine whether she is guilty or not."
The statement was not incorrect, and it was within the province of the trial judge, under 3 Comp. Laws 1929, § 17322, and People v. Lintz, 244 Mich. 603, the issue of fact being submitted to the jury for their sole determination. Lovejoy v.United States, 128 U.S. 171 (9 Sup. Ct. 57), cited in the LintzCase.
Under guidance of the trial judge, there was no prejudicial error in cross-examination by the prosecuting attorney of the female inmate, an unwilling witness whom he called to the stand, and the matter calls for no discussion.
We find no reversible error. Affirmed.
McDONALD, POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.